DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: para 0052 recites 650 (FW) drone instead of 600
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2020/0019168), in view of, Londergan (US 2014/0238100), in further view of, Matthias Bartholmai et al (Micro-Drone for Gas Measurement in Hazardous Scenarios via Remote Sensing, Federal Institute for Materials Research and Testing and the company AirRobot GmbH & Co. KG, 2010; pgs 149-151).

          In regards to claim 1, Guzman discloses a method for calibrating a target gas sensor inside a drone, the method comprising: (abstract; para(s) 0061, 0064; 12 fig 1; fig(s) 6-8)

          5measuring a concentration of the target gas; (para 0090)

          measuring a concentration of the at least one reference gas; and (para 0061)

          Guzman discloses the technical field of the invention as recited above, however, the calibration is done by using calibration curves placing the respective sensors in a controlled chamber and affecting them with known gas concentrations. The calibration is done prior to using the sensor in the drone.

          Guzman does not teach:

          receiving air flow at the target sensor due to least one of diverted propeller air flow or diverted air flow caused by drone flight; 

          receiving equivalent air flow at a sensor of at least one reference gas having known atmospheric concentration positioned in or on the drone; 

          calibrating the measured concentration of the target gas based on the measured 10concentration of the at least one reference gas.  

          Londergan discloses:

          receiving equivalent air flow at a sensor of at least one reference gas having known atmospheric concentration positioned in or on the drone; (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)

          calibrating the measured concentration of the target gas based on the measured 10concentration of the at least one reference gas. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)

          Londergan does not teach:

          receiving air flow at the target sensor due to least one of diverted propeller air flow or diverted air flow caused by drone flight; 

          Bartholmai discloses:

          receiving air flow at the target sensor due to least one of diverted propeller air flow or diverted air flow caused by drone flight; (abstract; pg 50 right column lines 9-16, ‘air scoop is provided in the form of an additional propeller to enhance the gas transport to the sensors’)


          It would have been obvious before the effective filing date of the application to combine the ‘apparatus’ of Guzman, the ‘device’ of Londergan, with the ‘device’ of Bartholmai in order to provide the capability of gas detection using an unmanned aerial vehicle.


          In regards to claim 2, Guzman discloses a method of claim 1, (see claim rejection 1) Londergan discloses wherein the reference gas measures a single gas and the single gas is selected from the group of oxygen and carbon dioxide. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1) 


         15In regards to claim 3, Guzman discloses a method of claim 1, (see claim rejection 1) wherein the at least one reference sensor comprises two gas sensors which measure two respective reference gases. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
  


          In regards to claim 4, Guzman discloses a method of calibrating an internal target gas sensor inside a drone, the method comprising: (abstract; para(s) 0061, 0064; 12 fig 1; fig(s) 6-8)


          Bartholmai discloses receiving air flow at the target sensor due to least one of diverted propeller air flow or 20diverted air flow caused by drone flight; (abstract; pg 50 right column lines 9-16, ‘air scoop is provided in the form of an additional propeller to enhance the gas transport to the sensors’)


          Guzman teaches measuring a concentration of the target gas; (para 0090)

          Guzman teaches measuring parameters of the air flow including air flow speed and at least one of air pressure and temperature; and (abstract; para 0002)

          Londergan discloses calibrating the measured concentration of the target gas based on the measured 25parameters of the air flow. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 

         5In regards to claim 7, Guzman discloses a method of calibrating an internal target gas sensor inside a drone, the method comprising: (para 0061)

          Londergan discloses providing a membrane with first and second sides having a known relative equilibrium relative binding affinity between the target gas and a reference gas;( para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’)

          Guzman discloses measuring a concentration of the reference gas (para 90) Londergan teaches on the first side of the membrane; ( para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’)

           Londergan teaches:

           measuring a concentration of the target gas on the second side of the membrane; and (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’)

         10Londergan discloses calibrating the measured concentration of the target gas based on the measured concentration of the reference gas. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
  


          In regards to claim 8, Guzman discloses a method of claim 7, (see claim rejection 7) Londergan discloses wherein the relative binding affinity can be expressed as a ratio of a rate of binding of the target gas to a rate of binding of the reference gas to the membrane.  (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)



          In regards to claim 9, Guzman discloses a drone comprising: (abstract; para(s) 39, 41; 12 fig. 1, ‘UAV’) 

          a main body; (abstract; para(s) 0034, 0060-0061; 12 fig. 1, ‘UAV’) 

          a flight mechanism coupled to the main body; (abstract; para(s) 39, 41; 12 fig. 1, ‘UAV’) 

          an internal gas sensor internal to the main body or the flight mechanism; (16 fig. 12, ‘sensor package’)

          20an air scoop for providing air flow to the internal gas sensor; and (para 0038, ‘air gap’; fig. 3)

          a processor positioned in the main body configured to control the flight mechanism and the air scoop, (para(s) 56-61) and Londergan teaches to calibrate measurements of the target gas made by the target gas sensor. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 


          In regards to claim 10, Guzman discloses a drone of claim 9, (see claim rejection 9) wherein the flight mechanism comprises a plurality of rotors. (para 0039; fig. 1) 


          In regards to clam 11, Guzman discloses a drone of claim 9, (see claim rejection 9) wherein the flight mechanism includes wings. (para 0039; fig. 1) 


          In regards to claim 12, Guzman discloses a drone of claim 9, (claim rejection 9) Londergan discloses further comprising a reference gas sensor, and wherein the processor is configured to perform calibration of the target sensor by: (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)


          30Bartholmai discloses diverting air flow at the target sensor due by controlling the air scoop to divert propelled air to the target sensor; {00501/008495-USO/02496946.1}24SA432500501/008495-USO (abstract; pg 50 right column lines 9-16, ‘air scoop is provided in the form of an additional propeller to enhance the gas transport to the sensors’)
PATENT 

          Guzman discloses receiving a measurement of a concentration of the target gas from the target sensor; (para 0061)

           Londergan discloses receiving a measurement of a concentration of the reference gas from the reference gas sensor, the reference gas sensor receiving equivalent air flow to the target gas sensor; and (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 

          Londergan discloses calibrating the measured concentration of the target gas based on the measured 5concentration of the at least one reference gas. (abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 

         20In regards to claim 15, Guzman discloses a drone of claim 9, (see claim rejection 9) further comprising: (abstract; para(s) 39, 41; 12 fig. 1, ‘UAV’) 


          a membrane with first and second sides having a known relative equilibrium relative binding affinity between the target gas and a reference gas; and (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’; abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 

          a reference gas sensor positioned on a first side of the membrane; (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’; abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)

          Londergan teaches:

          wherein the target gas sensor is positioned on the second side of the membrane and the 25processor is configured to perform calibration of the target sensor by: (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’; abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)


          receiving a measurement of a concentration of the reference gas from the reference gas sensor; (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’; abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 

          Guzman teaches receiving a measurement of a concentration from the target gas sensor; and (para(s) 0061, 0090)

          Londergan teaches calibrating the measured concentration of the target gas based on the measured 30concentration of the reference gas. (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’; abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2020/0019168), Londergan (US 2014/0238100), Matthias Bartholmai et al (Micro-Drone for Gas Measurement in Hazardous Scenarios via Remote Sensing, Federal Institute for Materials Research and Testing and the company AirRobot GmbH & Co. KG, 2010; pgs 149-151), in view of, Christensen (US 2018/0127093).

          Guzman, Londergan and Bartholmai teach:   
          In regards to claim 5, Guzman, Londergan and Bartholmai teach a method of claim 4, 

          Guzman, Londergan and Bartholmai do not teach:   

          wherein the step of measuring the parameters of air flow includes measuring air flood speed, air pressure, and air temperature.

           Christensen teaches: 

          wherein the step of measuring the parameters of air flow includes measuring air flood speed, air pressure, and air temperature. (para 71, fig. 4B)

          It would have been obvious before the effective filing date of the application to combine the ‘apparatus’ of Guzman, the ‘device’ of Londergan, the ‘device’ of Bartholmai with the ‘system’ of Christensen in order to provide the capability of gas detection using an unmanned aerial vehicle.


          In regards to claim 6, Guzman, Londergan and Bartholmai teach a method of claim 4, (see claim rejection 4) Christensen discloses further comprising modeling an effect of the flow parameters on gas concentration generally, wherein the calibration of the target gas sensor measurement takes into account the modeled effect of the measured air flow parameters. (para(s) 69, 71, 73, ‘uses an anemometer for a more accurate sensor reading’) 

          In regards to claim 13, Guzman discloses a drone of claim 9, (see claim rejection 9) Christensen teaches further comprising air flow sensors configured to measure parameters of the air flow, (para(s) 69, 71, 73, ‘uses an anemometer for a more accurate sensor reading’) 

          Bartholmai teachs:

          10diverting air flow at the target sensor due by controlling the air scoop to divert propelled air to the target sensor; (abstract; pg 50 right column lines 9-16, ‘air scoop is provided in the form of an additional propeller to enhance the gas transport to the sensors’)


          Guzman teaches receiving a measurement of a concentration of the target gas from the target sensor; (para(s) 0061, 0090)

           Christensen discloses receiving a measurement of the parameters of the air flow from the air flow sensors; (para(s) 69, 71, 73, ‘uses an anemometer for a more accurate sensor reading’) 


          Londergan discloses and calibrating the measured concentration of the target gas based on the measured air flow 15parameters. (para(s) 131-132; 2056 fig. 7B, ‘2nd sensor with a filter’; abstract; para(s) 0065, 0100, 0106, 0114, 120, 128-130; 2012, 2054 fig 7A, ‘reference gas sensor sensitivity to carbon monoxide used for calibration’; claim 1)
 


          In regards to claim 14, Guzman, Londergan and Bartholmai teach a drone of claim 13, (see claim rejection 13) Christensen discloses wherein the air flow parameters include air flow speed and at least one of air pressure and air temperature. (para(s) 69, 71, 73, ‘uses an anemometer for a more accurate sensor reading’) 
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852